135 Ga. App. 291 (1975)
217 S.E.2d 490
EAST
v.
THE STATE.
50718.
Court of Appeals of Georgia.
Submitted May 28, 1975.
Decided July 1, 1975.
Jack Dorsey, for appellant.
Lewis R. Slaton, Joseph Drolet, R. David Petersen, *293 Assistant District Attorneys, for appellee.
CLARK, Judge.
Defendant was sentenced to serve twenty years following his conviction for the sale of heroin. He appeals. Held:
1. The general grounds are without merit. The evidence amply supports the verdict.
2. It was not error to fail to direct a verdict of acquittal on the ground that defendant had been entrapped as a matter of law. The evidence raised a question of fact as to his contention of entrapment. This question was properly submitted to the jury. See Reed v. State, 130 Ga. App. 659 (204 SE2d 335).
3. Assuming arguendo that the court erred in *292 permitting leading questions to the state's witness on direct examination, such error here would not be cause for reversal. As Chief Justice Bleckley[1] observed in Parker v. Ga. Pacific R. Co., 83 Ga. 539, 546 (1) (10 S.E. 233), "It would be a very extreme case indeed in which the mere form of the questions to a witness would justify a reviewing court in setting aside the verdict and judgment." The witness' answers were relevant and admissible; and defendant was not prejudiced by the mere form of the questions. City of Rome v. Stewart, 116 Ga. 738, 740 (2) (42 S.E. 1011).
4. Defendant asserts the trial court erred in permitting testimony of another drug transaction in which defendant was an alleged co-conspirator. We disagree. The evidence complained of depicted a large sale of heroin occurring shortly after the sale for which defendant was on trial. This second sale was the consequence and consummation of the original sale by defendant of a "sample" of his goods. Thus, the testimony as to the second transaction reflected upon defendant's motive and intent with respect to the original sale. Accordingly, the court did not err in holding this testimony to be admissible. Andrews v. State, 196 Ga. 84, 97 (4) (26 SE2d 263); Cawthon v. State, 119 Ga. 395, 396 (46 S.E. 897). See also Curtis v. State, 102 Ga. App. 790, 795 (118 SE2d 264).
Judgment affirmed. Pannell, P. J., and Quillian, J., concur.
NOTES
[1]  The greatness of Logan Edwin Bleckley (1827-1907) has been universally recognized. The memorial to this legendary jurist appears in 128 Ga. 849 and should be read by every Georgia lawyer. Therein is noted that his opinions "are terse, crispy, graceful, animated and entertaining."